People v Wolfe (2016 NY Slip Op 07042)





People v Wolfe


2016 NY Slip Op 07042


Decided on October 26, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2016-06736
 (Ind. No. 1284-14)

[*1]The People of the State of New York, plaintiff,
vFrank J. Wolfe, defendant.


Frank J. Wolfe, Malone, NY, defendant pro se.
Thomas J. Spota, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Suffolk County, rendered February 11, 2015.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
DILLON, J.P., HINDS-RADIX, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court